DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,464,636 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitation of the instant claims 1-20 are encompassed, expressly or implicitly, in claims 1-19 of the ‘636 Patent

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, 11, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassett (US 3,517,962 A).
Bassett shows a transportable, modular house kit for use in assembling a single story structure (see Figures 8 and 9), comprising: a top portion [42], a deck assembly [18] and a bottom portion [14; or alternatively, 12 and 14], each having a top surface and a bottom surface; a plurality of panel sections [20, 26]; and a plurality of column members [34].
The top surface of the bottom portion is engaged with the bottom surface of the deck assembly, and the top surface of the deck assembly is engaged with the bottom surface of the top portion. The plurality of panel sections and a plurality of column members are adapted to be stored within the enclosed transportation mode configuration. When in a shelter mode configuration, the top surface of the bottom portion engages with a bottom surface of the deck assembly; the plurality of column members adjoining the deck assembly with the top portion to 
Re claims 1, 13 and 14, the modular structure kit is capable of being inverted by 180 degrees (col. 5, lines 21-23 and 30-34; and Fig. 19), whereby the position of the top portion and the deck assembly becomes interchangeable at least in the transportation mode configuration.
 Re claim 2, at least one base [12] is removably attached to a bottom surface of the at least one shelter mode configuration (Fig. 9).
Re claim 7, Bassett discloses a second shelter mode configuration removably stacked on a top surface of a top portion of a first shelter mode configuration (Figures 2 and 19).
Re claim 8, the top portion of the first shelter mode configuration is connected to a bottom portion of the second shelter mode configuration by stack connectors [58]. 
Re claim 9, an adjacent shelter mode configuration that is removably connected by a hull connector [58]. 
Re claims 11 and 12, the at least one shelter mode configuration is capable of being used as a bathroom or a kitchen (Fig 10).
Re claims 14-19, the steps set forth in the method claims are encompassed in the construction and subsequent use of the structure described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US 3,517,962 A) in view of Fisher (US 3,697,098).
Bassett discloses a transportable, modular house kit that is provided with a suitable wheel arrangement for transportation (Figures 1, 3 and 4). Bassett however does not disclose details of such wheel arrangement or the provision of a canopy.
Fisher discloses a base structure [12, 20] with wheel arrangement for transportation of modular house structures. The base comprising a body [40] in the form of a wheel, a middle piece [44] in the form of an axle, and a top piece [28], wherein the base is configured to be engaged with a bottom surface of the bottom portion for transportation. The top piece [28] comprises a rectangular tubular body, wherein two vertical support plates extend between upper and lower horizontal plates to form the rectangular tubular body. The body [40] surrounds the middle piece, the middle piece is stacked between the body and the bottom surface of the lower horizontal plate; and the two vertical support plates/members attached to the top surface of the lower horizontal plate (as required by claim 3).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to provide Bassett with a wheel arrangement, as taught by Fisher. Having such an arrangement would have allowed one to transport the modular house kit of Bassett in a safe and efficient manner. Although Fisher does not expressly disclose a brake rotor, providing wheels of a transportation vehicle with such an arrangement is well known in the art. Therefore, it would have been obvious to a person skilled in the art to provide the transportation vehicle of Fisher with a brake rotor, which would have enhanced safety during transportation. 
Additionally, providing modular house structures with an awning/canopy is also well known in the art. Therefore, it would have been obvious to a person skilled in the art to provide the modular house of Bassett with an awning/canopy, which would have provided protection during adverse weather conditions.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached PTO Form 892 is considered pertinent to applicant's disclosure. 
Each of the following prior art shows a modular housing kit that can be self-packaged for transportation: US 10,654,546 (Wee), US 10,179,630 (Wee), US 9,523,208 (Athanasiou et al.), US 4,637,179 (Bigelow et al.), US 3,984,953 (Kump), US 3,838,545 (Kump), US 3,707,811 (Hampson), US 3,690,077 (Dalgliesh et al.), US RE25,827 ((Bigelow), US 2,336,435 (Zirinsky)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617